NOS. 07-11-00413-CR AND 07-11-00414-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                    APRIL 10, 2012


                  BRANDON MICHAEL-RAY BENSON, APPELLANT

                                           v.

                         THE STATE OF TEXAS, APPELLEE


            FROM THE 52ND DISTRICT COURT OF CORYELL COUNTY;

  NO. FAM-11-20729, FAM-11-20730; HONORABLE TRENT D. FARRELL, JUDGE


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

                              MEMORANDUM OPINION

      Pending before the court is the motion of appellant Brandon Benson to dismiss

his two appeals. Appellant and his attorney have both signed the motion. Tex. R. App.

P. 42.2(a). No decision of this court having been delivered to date, we grant the motion.

Accordingly, the two appeals are dismissed.          No motions for rehearing will be

entertained and our mandates will issue forthwith.


                                                       James T. Campbell
                                                            Justice

Do not publish.